

	

		II

		109th CONGRESS

		2d Session

		S. 2602

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Silvia Leticia

		  Barojas-Alejandre.

	

	

		1.Permanent resident status for

			 Silvia Leticia Barojas-Alejandre

			(a)In

			 generalNotwithstanding

			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),

			 Silvia Leticia Barojas-Alejandre shall be eligible for issuance of an immigrant

			 visa or for adjustment of status to that of an alien lawfully admitted for

			 permanent residence upon filing an application for issuance of an immigrant

			 visa under section 204 of such Act or for adjustment of status to lawful

			 permanent resident.

			(b)Adjustment of

			 statusIf Silvia Leticia

			 Barojas-Alejandre enters the United States before the filing deadline specified

			 in subsection (c), she shall be considered to have entered and remained

			 lawfully and, if otherwise eligible, shall be eligible for adjustment of status

			 under section 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of

			 this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall apply only if

			 the application for issuance of an immigrant visa or the application for

			 adjustment of status is filed with appropriate fees not later than 2 years

			 after the date of the enactment of this Act.

			(d)Reduction of

			 immigrant visa numberUpon

			 the granting of an immigrant visa or permanent residence to Silvia Leticia

			 Barojas-Alejandre, the Secretary of State shall instruct the proper officer to

			 reduce by 1, during the current or next following fiscal year, the total number

			 of immigrant visas that are made available to natives of the country of the

			 alien’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C.

			 1153(a)) or, if applicable, the total number of immigrant visas that are made

			 available to natives of the country of the alien’s birth under section 202(e)

			 of such Act.

			(e)Denial of

			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters

			 of Silvia Leticia Barojas-Alejandre shall not, by virtue of such relationship,

			 be accorded any right, privilege, or status under the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.).

			

